DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: position tracking unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  



	Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto, US PGPUB No. 20120053408 A1, hereinafter Miyamoto.

Regarding claim 1, Miyamoto discloses a medical image processing apparatus for a medical navigation device (Miyamoto; an endoscopic image processing system of Fig. 1 (i.e. medical image processing apparatus) [¶ 0047-0049] for a endoscopic image obtaining means (i.e. medical navigation device) [¶ 0050-0052]; moreover, endoscopic image obtaining means in relation with movement (i.e. medical navigation device) [¶ 0051 and ¶ 0066]), comprising: 
Miyamoto; the endoscopic image processing system of Fig. 1 (i.e. medical image processing apparatus), as addressed above, comprises a position calculating means (i.e. position tracking unit) configured to obtain position information of the endoscopic image obtaining means (i.e. medical navigation device) within an object [¶ 0050 and ¶ 0059]; moreover, [¶ 0070-0071 and ¶ 0078], as illustrated within Fig. 4); 
a memory configured to store medical image data generated based on a medical image of the object (Miyamoto; the endoscopic image processing system of Fig. 1 (i.e. medical image processing apparatus), as addressed above, comprises a memory configured to store medical image data generated based on a medical image of the object [¶ 0051, ¶ 0054, and ¶ 0066]); and 
a processor configured to set a region of interest (ROI) based on position information of the medical navigation device in reference to the medical image data (Miyamoto; the endoscopic image processing system of Fig. 1 (i.e. medical image processing apparatus), as addressed above, comprises a processor configured to set a region of interest (ROI) based on position information of the endoscopic image obtaining means (i.e. medical navigation device) in reference to the medical image data [¶ 0048-0050, ¶ 0052, and ¶ 0064]; wherein, ROI corresponds to a volume space/data specified  by a user selection or input information [¶ 0015-0016 and ¶ 0052]), and generate partial medical image data corresponding to the ROI (Miyamoto; the processor, as addressed above, configured to generate a reconstructed endoscopic image (i.e. partial medical image data) corresponding to the ROI [¶ 0049-0050, ¶ 0052, and ¶ 0064]; wherein, ROI corresponds to a volume space/data specified by a user selection or input information [¶ 0015-0016 and ¶ 0052]).

Regarding claim 11, the rejection of claim 11 is addressed within the rejection of claim 1, due to the similarities claim 11 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 11.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 2, 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto as applied to claim(s) 1 and 11 above, and further in view of Krimsky, US PGPUB No. 20180055575 A1, hereinafter Krimsky.

Regarding claim 2, Miyamoto further discloses the apparatus of claim 1, wherein the ROI is set based on an area within a preset distance from a position of the Miyamoto; the ROI, as addressed within the parent claim(s), is set based on an region/area within a preset distance (i.e. path, focal distance) from a position of the endoscopic image obtaining means (i.e. medical navigation device) implicitly in reference to at least one of a horizontal (i.e. transverse) plane, a sagittal (i.e. longitudinal) plane, and a coronal (i.e. frontal) plane of the medical image data [¶ 0069-0071 and ¶ 0073-0076], as illustrated within Fig. 3 and 4; moreover, distance from a view point to a projected point [¶ 0077-0078]; wherein, at least one of a horizontal (i.e. transverse) plane, a sagittal (i.e. longitudinal) plane, and a coronal (i.e. frontal) plane  is implicit given an axis of one or more planes is subjective to a viewing point, as depicted within Fig. 3 and 4).  
Miyamoto fails to explicitly disclose at least one of a horizontal plane, a sagittal plane, and a coronal plane of the medical image data.
However, Krimsky teaches at least one of a horizontal plane, a sagittal plane, and a coronal plane of the medical image data (Krimsky; at least one of a horizontal plane, a sagittal plane, and a coronal plane of the medical image data [¶ 0076], as illustrated within Fig. 6).
Miyamoto and Krimsky are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Miyamoto, to incorporate at least one of a horizontal plane, a sagittal plane, and a coronal plane of the medical image data (as taught by Krimsky), in order to provide an improved navigation of a target location that provides proximity awareness with respect to an anatomical feature (Krimsky; [¶ 0001-0004]).

Regarding claim 3, Miyamoto in view of Krimsky further discloses the apparatus of claim 2, wherein the preset distance in reference to each of the horizontal plane, the sagittal plane, and the coronal plane is determined by a user input (Miyamoto; the preset distance (i.e. path, focal distance) implicitly in reference to each of the horizontal (i.e. transverse) plane, a sagittal (i.e. longitudinal) plane, and a coronal (i.e. frontal) plane [¶ 0069-0071 and ¶ 0073-0076], as illustrated within Fig. 3 and 4, is determined by a user input [¶ 0052 and ¶ 0064]; moreover, distance from a view point to a projected point [¶ 0077-0078]; wherein, at least one of a horizontal (i.e. transverse) plane, a sagittal (i.e. longitudinal) plane, and a coronal (i.e. frontal) plane  is implicit given an axis of one or more planes is subjective to a viewing point, as depicted within Fig. 3 and 4; and wherein, ROI corresponds to a volume space/data specified by a user selection or input information [¶ 0015-0016 and ¶ 0052]).  
Krimsky further teaches at least one of a horizontal plane, a sagittal plane, and a coronal plane (Krimsky; at least one of a horizontal plane, a sagittal plane, and a coronal plane [¶ 0076], as illustrated within Fig. 6).
Miyamoto as modified by Krimsky, to incorporate at least one of a horizontal plane, a sagittal plane, and a coronal plane (as taught by Krimsky), in order to provide an improved navigation of a target location that provides proximity awareness with respect to an anatomical feature (Krimsky; [¶ 0001-0004]).

Regarding claim 12, the rejection of claim 12 is addressed within the rejection of claim 2, due to the similarities claim 12 and claim 2 share, therefore refer to the rejection of claim 2 regarding the rejection of claim 12.

Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 3, due to the similarities claim 13 and claim 3 share, therefore refer to the rejection of claim 3 regarding the rejection of claim 13.



Claim(s) 4-6and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto as applied to claim(s) 1 and 11 above, and further in view of Govari et al., US PGPUB No. 20170140527 A1, hereinafter Govari.

Regarding claim 4, Miyamoto further discloses the apparatus of claim 1, wherein the partial medical image data is generated by rendering voxels in the ROI Miyamoto; the partial medical image data is generated by rendering voxels in the ROI [¶ 0049-0050, ¶ 0056, and ¶ 0060-0061]; wherein, ROI corresponds to a volume space/data specified by a user selection or input information [¶ 0015-0016 and ¶ 0052]). 
Miyamoto fails to disclose the ROI having a value within a pre-defined Hounsfield Unit (HU) range.
However, Govari teaches the ROI having a value within a pre-defined Hounsfield Unit (HU) range (Govari; the frame of interest (i.e. ROI) having a value within a pre-defined Hounsfield Unit (HU) range (-1000 to +3000) [¶ 0048-0049]).
Miyamoto and Govari are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miyamoto, to incorporate the ROI having a value within a pre-defined Hounsfield Unit (HU) range (as taught by Govari), in order to provide an improved visibility by tracking instruments with respect to an anatomical feature (Govari; [Abstract and ¶ 0035-0037]).

Regarding claim 5, Miyamoto in view of Govari further discloses the apparatus of claim 4, wherein the pre-defined HU range is determined based on a CT value of a specific tissue of the object (Govari; the pre-defined HU range is determined based on a CT value of a specific tissue (i.e. bone) of the object [¶ 0049]).  
Miyamoto as modified by Govari, to incorporate the pre-defined HU range is determined based on a CT value of a specific tissue of the object (as taught by Govari), in order to provide an improved visibility by tracking instruments with respect to an anatomical feature (Govari; [Abstract and ¶ 0035-0037]).

Regarding claim 6, Miyamoto in view of Govari further discloses the apparatus of claim 5, wherein the specific tissue is determined by a selection of a user (Miyamoto; the specific tissue is determined by a selection of a user [¶ 0052 and ¶ 0064]).  
Govari further teaches the specific tissue is determined by a selection (Govari; the specific tissue (i.e. bone) is determined by an implicitly selection by a user to examine a subject [¶ 0048-0049]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miyamoto as modified by Govari, to incorporate the specific tissue is determined by a selection (as taught by Govari), in order to provide an improved visibility by tracking instruments with respect to an anatomical feature (Govari; [Abstract and ¶ 0035-0037]).
Regarding claim 14, the rejection of claim 14 is addressed within the rejection of claim 4, due to the similarities claim 14 and claim 4 share, therefore refer to the rejection of claim 4 regarding the rejection of claim 14.

Regarding claim 15, the rejection of claim 15 is addressed within the rejection of claim 5, due to the similarities claim 15 and claim 5 share, therefore refer to the rejection of claim 5 regarding the rejection of claim 15.

Regarding claim 16, the rejection of claim 16 is addressed within the rejection of claim 6, due to the similarities claim 16 and claim 6 share, therefore refer to the rejection of claim 6 regarding the rejection of claim 16.


Claim(s) 7 10, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto as applied to claim(s) 1 and 11 above, and further in view of Mory et al., US PGPUB No. 20190318534 A1, hereinafter Mory.

Regarding claim 7, Miyamoto further discloses the apparatus of claim 1, wherein the partial medical image data is generated by rendering voxels in the ROI (Miyamoto; the reconstructed endoscopic image (i.e. partial medical image data) data is generated by rendering voxels in the ROI [¶ 0049-0050, ¶ 0052, and ¶ 0064]; wherein, ROI corresponds to a volume space/data specified by a user selection or input information [¶ 0015-0016 and ¶ 0052]).
Miyamoto fails to disclose the ROI with a light from a virtual light source at a predetermined point based on a position of the medical navigation device.
However, Mory teaches the ROI with a light from a virtual light source at a predetermined point based on a position of the medical navigation device (Mory; the ROI with a light from a virtual light source at a predetermined point based on a position of the medical navigation device [¶ 0028-0030]).
Miyamoto and Mory are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miyamoto, to incorporate the ROI with a light from a virtual light source at a predetermined point based on a position of the medical navigation device (as taught by Mory), in order to provide an improved visibility further providing improved depth information respect to an anatomical structure (Mory; [¶ 0001]).

Regarding claim 10, Miyamoto further discloses the apparatus of claim 1, wherein the medical image data is set of voxels generated using the medical image of the object (Miyamoto; the medical image data is set of voxels generated using the medical image of the object [¶ 0049-0050]), and the partial medical image data is volume rendering data (Miyamoto; the partial medical image data is volume rendering data [¶ 0049-0050, ¶ 0056, and ¶ 0060-0061]). 
Miyamoto fails to disclose volume rendering data obtained by applying ray casting on voxels in the ROI.  
Mory; volume rendering data obtained by applying ray casting on voxels in the ROI [¶ 0045-0046]).
Miyamoto and Mory are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miyamoto, to incorporate volume rendering data obtained by applying ray casting on voxels in the ROI (as taught by Mory), in order to provide an improved visibility further providing improved depth information respect to an anatomical structure (Mory; [¶ 0001]).

Regarding claim 17, the rejection of claim 17 is addressed within the rejection of claim 7, due to the similarities claim 17 and claim 7 share, therefore refer to the rejection of claim 7 regarding the rejection of claim 17.

Regarding claim 20, the rejection of claim 20 is addressed within the rejection of claim 10, due to the similarities claim 20 and claim 10 share, therefore refer to the rejection of claim 10 regarding the rejection of claim 20.



Allowable Subject Matter

Claims 8, 9, 18, and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616